QBfficeof the glttornep Qhneral
                                          Mate of ZEexae
DAN MORALES                               November 27,199l
 .Al-rORNEY
        GENERAL
     Honorable Tim Curry                             Opinion No. DM-59
     criminal District Attorney
     Tarrant County Justice Center                   Re: Whether the Tarrant County Sheriff
     401 west Belknap                                may accept bail bond from a bondsman
     Fort Worth, Texas 761964201                     not licensed in that county, and related
                                                     questions (RQ-185)

     DearMLcurry:

             You ask “[wlhether the Tarrant County Bail Bond Board has authority to
     require the Tarrant County Sheriff to accept bail bonds (for prisoners held in
     Tarrant County) tendered by out-of-county bondsmen who have already obtained
     the bond’s approval by a Sheriff where the bondsman resides.” Your request letter
     states that you have concluded that “to be eligible and qualified to write a bail bond
     for a case pending in a court in Tarrant County, the person acting as bondsman must
     be licensed by a Bail Bond Board in some Texas county (not necessarily Tarrant
     County) that is governed by Art. 2372~3, regardless of the individual bondsman’s
     county of residence.”

             Article 2372p-3, V.T.C.S., provides for the licensing and regulation of bail
     bondsmen by county bail bond boards. Counties of over 110,800 population must,
     and counties with smaller Ropulations may, establish county bail bond boards. Id
     0 5(a). The boards are composed of enumerated district, county, and municipal
     officers or their designees as well as a bondsman “licensed in the county elected by
     other county licensees.” Id 5 5(b). Article 2372p-3 applies to every county required
     to have, or which has elected to create, a county bail bond board. Ia! 9 3.

             Subsection (a) of section 6 provides:

                    Any person desiring to act as a bondsman in any couti of the
                county shah file with the County Bail Bond Board a sworn
                application for a license. (Emphasis added.)’

             tother prtions of section6 providefor the rquisites of the applicationfor a bondsman’s
     lkcasc, for an investigation and hearing by the board, and its denialof the application or approval
     cor&ioncdon the applicaat’fa  s    of the required security deposits.



                                                p.   295
Honorable Tim Curry - Page 2                      (DM-59)




The above-quoted language from subsection (a) of section 6 clearly contemplates
that in order to act as a bail bondsman in a county having a bail bond board a
person must be licensed by that county’s bail bond board. Thus we disagree with
your conclusion that in order to write bail bonds for a case pending in a court in
Tart-ant County a bondsman must be licensed in some Texas county but nor
necessari&in Tamant County.2

        It follows that the Tarrant County board is not authorized to require the
sheriff to accept bail bonds from bail bondsmen not licensed in the county.. While
the board is given broad authority in section S(f) to exercise powers “incidental or
necessary to the administration of,this Act,” it does not have authority to vary the
requirements of the act. See Attorney General Opinion JM-1057 (1989), and
authorities cited therein.3




        We aIso note that subsection (a) of section 3 provides in relevant part:

           In ? county that Itas a board, a0 person may act as a +rIsmaa     except:

                 (1) person licensed under this Act, and

                 (2) persons licensed to practice law in this state who meet the
           rquirements set forth in Subsection (e) of Section 3 of this Act.

         We do not understand you to be concerned about the activities as bondsmen of “persons
Iiceased to practice IaUr and limit this opinion accordingIy.

          ?We agree, however, that there is a0 rquirement that a bondsman, so long as he is Licensedby
the county’s board, be a resident of that county ia order to write bonds ia that county. See id 0 6
(requirements of application). It is ako clear that a person may be licensed in more. than ooe county.
See, e.g., id. 5 4(a) (bondsmae to maintain separate records “for each county in wbkh the bondsman is
Ikepsed”).

         3Attomey General Opinion JM-1057 in fact largely aawered the question you cow present.
In responding to the question what authority a board bad io coktieg 011a bond given in another
county by a bondsman kensed by that board, the opinion noted, under section 6(a), that a board “is
not empowered by the act to grant a license to an applicant to act as a bondsman ia another couety.’
(The opinion ako cited the language of section 5(f)(l), that the board is empowered to enforce the
provisions of art& 2372~3-3“within the county,” in conduding that the board bad no authority in
cokctieg oa bonds executed outside the county.) See CrLroAttorney General Opinion JM-271 (1984)
(aceeptaace of bail bond by sheriff ia county of arrest from bail bondsman Liecased in county of arrest
to obtain release of accused held on out-of-county capius or warrant).



                                          P.   296
Honorable Tim Curry - Page 3                       (DM-59)




       We do note that the provisions of article 2372p-3 when first adopted in 1973
provided in section 12(b):

                 Any licensee under this Act may execute bail bonds in the
            county in which his license is issued and, after being certified by
            the sheriff in his county, may present a bail bond to any sheriff in
            the state having custody of the accused person named therein,
            except that a sheriff of a county having a population in excess of
            150,090 according to the last preceding federal census may
            require that all bail bonds be executed by persons licensed in
            that county.

Acts 1973,63d Leg., ch. 550, at 1525.

       The county population figure in the provision was changed to 110,ooO in
1979. Acts 1979, 66th Leg., ch. 111, at 202. In 1981, however, a bill which
substantially rewrote the provisions of article 2372p-3 deleted the above-quoted
provisions of section 12(b). Acts 1981, 67th Leg., ch. 312, 5 1, at 883. We find no
exception in the current provisions of article 2372p-3 (save for licensed attorneys as
provided for in section 3(a)(2) -- see s&a note 1) to the requirement of section 6
that a person desiring to act as a bail bondsman in a county covered by the article
must obtain a license from that county’s bail bond board.

        Other provisions of article 2372p-3 are consistent with this conclusion. For
example, section 9(b)(6) provides that the board may suspend or revoke a license
for a bondsman’s “failing to pay within 30 days any final judgment rendered on any
forfeited bond in any court of competent jurisdiction within the county of the licensee.”
(Emphasis added.) These provisions, we believe, contemplate that a bondsman will
be doing bail bond business only in those counties subject to article 2372~3 in which
the bondsman is licensed. Otherwise, there would be provisions for a board’s
suspending or revoking a bondsman’s licence for failure to pay a forfeiture judgment
amount in a county other than the one in which the bondsman was licensed.4




          4Notably, prior to the 1981 removal of the provisions formerly in section 12(b), referenced
abpve - providing for a sheriff’s accepting the bond of aa out-of-county licensee in certain cases --
section 9(a)(5) provided for a board’s suspendiig or revoking a license for a ticensee’s failieg to pay a
forfeiture judgment rendered “ia any court of compeient jurisdiction within this stute.” Acts 1973, 63d
Leg., ch. 550, at 1524 (emphasis added).


                                             p.   297
HonorableTim    Curry - Page 4            (DM-59)




        You also ask “[wlhether the Tarrant County Sheriff is required to accept a
bail bond from a bondsman who resides outside Tarrant County and is not licensed
by any Texas county.” (Emphasis in original.) It follows from the foregoing that the
sheriff may not accept a bond from an unlicensed bondsman. See supm note 2,
(regarding residence).

                                    SUMMARY
             Under article 2372p-3, V.T.C.S., a person must be licensed
         by the Tarrant County Bail Bond Board in order to act as a bail
         bondsman in any court of Tarrant County.




                                              DAN      MORALES
                                              Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                   p.   298